DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 and 14-23 are pending and examined below. This action is in response to the claims filed 8/8/22.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  8/8/22 has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 and U.S.C. § 103 filed on 8/8/22 regarding 35 U.S.C. § 102 and U.S.C. § 103 rejections have been fully considered and are persuasive in view of amendments of 8/8/22. 
However, after further search considerations, new grounds of rejection were made in view of the art of record below.

	New claims are addressed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-7, 11-12, 14-15, 17-18, and 20-21 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Creusot (US 2020/0081448).

Regarding claims 1, 15, and 20, Creusot discloses an autonomous vehicle occlusion correction system including a system configured to operate a vehicle in an autonomous driving mode, the system comprising (Abstract): 
memory (¶29); and 
one or more processors operatively coupled to the memory, the one or more processors being configured to (¶29): 
receive raw sensor data from one or more sensors of a perception system of the vehicle, the one or more sensors being configured to detect objects in an environment surrounding the vehicle (¶30 – LIDAR point cloud data corresponding to the recited raw sensor data received from one perception system configured to detect objects in the environment); 
generate a range image for a set of the raw sensor data received from a given one of the one or more sensors of the perception system (¶30 - a three-dimensional environment from a sensor system and project the three-dimensional point cloud into a two-dimensional range image); 
modify the range image by performing at least one of removal of noise or filling in missing data points for the set of raw sensor data (¶41-46 and Figs. 4-5 – excluding a region of the range image identified with the second object corresponding to the recited removal of noise and filling in the missing data points hidden by that noisy object data); 
generate a sensor field of view (FOV) data set including the modified range image, the sensor FOV data set identifying whether there are occlusions in a field of view of the given sensor (¶41-46 and Figs. 4-5 – updated configuration determination of the first object on the range image corresponding to the recited sensor field of view with the occlusion),
wherein the processor is configured to determine whether a point of interest is occluded by determining whether a maximum visible range value associated with a pixel at which a point of interest falls is less than a physical distance of the point of interest to the vehicle (¶7-9 and ¶33-35 – Distance information of pixel values for the entire region of interest is separated into three groups corresponding to the recited determination of the maximum visible range value associated with a pixel at which a point of interest falls where distances to objects that are closer than the distance information corresponding to the traffic light/region of interest where distance information associated with a pixel in a is inherently the maximum visible range value in a two-dimensional range image/pixel patch, wherein each pixel in the range image includes a pixel value that incorporates distance information to objects disposed at a corresponding point in the range image); 
store the generated sensor FOV data set in the memory (¶36 – data relative to the object and occlusion in the configuration determination incorporated into the memory to generate a control directive); and 
control operation of the vehicle in the autonomous driving mode according to the stored sensor FOV data set (¶36-39 – control based on the directive).

Regarding claims 3 and 17, Creusot further discloses filling in the missing data points includes representing portions of the range image having the missing data points in a same way as one or more adjacent areas of the range image (¶36-38 - if the top position of a vertically aligned three-bulb traffic light is illuminated, the relative activation detector may infer a “solid red circle” based upon a taxonomy of predefined layouts incorporated in the memory 116, corresponding to the recited filling in missing data points based on adjacent areas of the image).

Regarding claims 4 and 18, Creusot further discloses modifying the range image includes applying a heuristic correction approach (¶38 – occlusion reasoning module can interpret traffic light based on portions or periodic observations corresponding to the recited heuristic correction approach).

Regarding claim 5, Creusot further discloses the heuristic correction approach includes tracking one or more detected objects in the environment surrounding the vehicle over a period of time to determine how to correct perception data associated with the one or more detected objects (¶38 – occlusion reasoning module can interpret traffic light based on tracking certain portions or periodic observations corresponding to the recited heuristic correction approach based on tracking of one or more objects over a time).

Regarding claim 6, Creusot further discloses the perception data associated with the one or more detected objects is corrected by filling in data holes associated with a given detected object (¶38 - if only the bottom (green bulb) of the traffic light is occluded but the red light and yellow light is exposed to the sensor systems 102-104, the occlusion reasoning module 306 can determine that a solid green circle is illumined when the solid red/yellow circles are no longer in a light emitting configuration corresponding to the recited filling data holes in a specific associated object).

Regarding claim 7, Creusot further discloses the perception data associated with the one or more detected objects is corrected by interpolating missing pixels according to an adjacent boundary for the one or more detected objects (¶36-38 - if the top position of a vertically aligned three-bulb traffic light is illuminated, the relative activation detector may infer a “solid red circle” based upon a taxonomy of predefined layouts incorporated in the memory 116, corresponding to the recited interpolating missing data points based on adjacent areas of the image).

Regarding claim 11, Creusot further discloses providing the sensor data set to at least one on-board module includes providing the sensor data set to a planner module; and controlling operation of the vehicle in the autonomous driving mode includes the planner module controlling at least one of a direction or speed of the vehicle (¶28-30 – generate directive based on range image where directive controls the autonomous vehicle including vehicle propulsion system 106, the braking system 108, and the steering system 110).

Regarding claim 12, Creusot further discloses controlling operation of the vehicle includes: determining whether an occlusion exists along a particular direction in the environment surrounding the vehicle according to the sensor FOV data set (¶34 - defines a geometric projection that identifies where an object, such as a traffic light, is positioned relative to the sensor systems 102-104 of the autonomous vehicle 100); and 
upon determining that the occlusion exists, modifying at least one of the direction or speed of the vehicle to account for the occlusion (¶28-30 and ¶34-35 – outputting a directive to control the autonomous vehicle includes controlling the direction and speed of the vehicle).

Regarding claim 14, Creusot further discloses providing the sensor FOV data set to at least one off-board module of a remote computing system (¶49 – data store may include executable instructions, location information, distance information, direction information, etc which includes an output interface 712 that interfaces the computing device 700 with one or more external devices where external devices corresponding to the recited remote computing system).

Regarding claim 21, Creusot further discloses determining that the point of interest is occluded when the maximum visible range value is less than the physical distance; and determining that the point of interest is visible when the maximum visible range value is at least the same as the physical distance (¶7-9 – 2) distances to objects that are closer than the distance information corresponding to the traffic light/region of interest corresponding to the recited point of interest is occluded and 1) and 3) distances to objects that are roughly the same as the distance information corresponding to the traffic light (e.g., the body of the traffic light, the pole or wire supporting the traffic light, etc.) and distances to objects that are farther than the distance information corresponding to the traffic light corresponding to the recited point of interest is visible).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Creusot (US 2020/0081448), as applied to claims 1 and 15 above, in view of Sanjiv Singh, Sebastian Scherer, Pushing the Envelope—Fast and Safe Landing by Autonomous Rotorcraft at Unprepared Sites, January 2013 (Year: 2013), herein “Singh”.

Regarding claims 2 and 16, while Creusot discloses removing noise data, it does not disclose utilizing last returned results given by a sensor.
However, Singh discloses a method for filtering LIDAR noise including removing the noise includes filtering out noise values from the range image based on a last-returned result received by the given sensor (pg. 3, Experiments – utilization of last returned measurement for every transmitted pulse).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle occlusion correction system of Creusot with the LIDAR filtering selection of Singh in order to provide immunity from obscurants (Singh - pg. 3, Experiments).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Creusot (US 2020/0081448), as applied to claim 1 above, in view of Bhanushali et al. (US 2020/0348665).

Regarding claim 8, Creusot further discloses generating the sensor FOV data set further includes the modified range image (¶30 - a three-dimensional environment from a sensor system and project the three-dimensional point cloud into a two-dimensional range image) does not disclose compressing the data.
However, Bhanushali discloses a selective image compression system for vehicular teleoperation including compressing while maintaining a specified amount of sensor resolution (¶27 - increasing compression when latency is high and/or bandwidth is low, while compression can be selectively performed on different portions of an image in order to maintain a specified amount of sensor resolution).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle occlusion correction system of Creusot with the image compression system of Bhanushali in order to maintain data transmission speed without compromising data quality (Bhanushali - ¶27).

Regarding claims 9 and 19, Creusot further discloses generating the sensor FOV data set includes (¶30 - a three-dimensional environment from a sensor system and project the three-dimensional point cloud into a two-dimensional range image) does not disclose compressing the data.
However, Bhanushali further discloses determining whether to compress the modified range image based on an operational characteristic of the given sensor (¶27 - increasing compression when latency is high and/or bandwidth is low where low bandwidth corresponding to the recited operational characteristic).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle occlusion correction system of Creusot with the image compression system of Bhanushali in order to maintain data transmission speed without compromising data quality (Bhanushali - ¶27).

Regarding claim 10, Creusot does not discloses image compression however Bhanushali further discloses the operational characteristic is selected from the group consisting of a sensor type, a minimum resolution threshold, and a transmission bandwidth (27 - increasing compression when latency is high and/or bandwidth is low where low bandwidth corresponding to the recited operational characteristic).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle occlusion correction system of Creusot with the image compression system of Bhanushali in order to maintain data transmission speed without compromising data quality (Bhanushali - ¶27).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Creusot (US 2020/0081448), as applied to claim 1 above, in view of Schuman et al. (US 2017/0102458).

Regarding claim 22, Creusot does not disclose utilizing first or second returned laser shot reflection however Schuman discloses a radar system with clutter suppression including removing the noise includes removing the noise from return data points for an emission of a shot of laser by using information from a last returned laser shot reflection of a plurality of laser shot reflections from the emission of the shot of laser, wherein the plurality of laser shot reflections include a first returned laser shot reflection which occurs at a first point in time and the last returned laser shot reflection which occurs at a second point in time after the first point in time (¶29 - Doppler filtered radar return samples that include a plurality of first clutter signals (including receiver noise) from the first radar return samples and a plurality of second clutter signals from the second radar return samples corresponding to the recited noise filtering by utilizing the first radar return signals corresponding to the recited first returned shot and the second radar return signals corresponding to the recited the last returned laser shot reflection which occurs at a second point in time after the first point in time).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle occlusion correction system of Creusot with the radar filtering system of Schuman in order to suppress the clutter and maintain target signal strength (Schuman - ¶68).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Creusot (US 2020/0081448), as applied to claim 1 above, in view of Ma (US 2011/0246073).

Regarding claim 23, Creusot does not disclose filling in missing LIDAR points however Ma discloses a system for analyzing lidar data including filling in the missing data points includes filling in missing return data points for an emission of a shot of laser (¶37 - A cluster with a hole or a pixel that is missing LiDAR data in the output file can be filled with interpolation or some other statistical approximation technique).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle occlusion correction system of Creusot with the LIDAR cluster correction of Ma in order to fill in missing data points in a LIDAR output file (Ma - ¶6).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Rahmes et al. (US 2013/0202193) discloses a system for detecting and filling in data gaps within LIDAR data (¶25).

	Mendez-Rodriguez et al. (US 2013/0282208) discloses a system of point cloud visualizations including filling the spaces that are blank, which represent missed points (points not scanned by the LIDAR). To fill that empty space the algorithm interpolates each column and row, as illustrated in FIG. 7. Each empty space, or pixel is estimated by interpolation across z and along y. (¶110)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J. REDA/Examiner, Art Unit 3665